January 11, 2016 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180, 333-120399 and 333-138540 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds (Invesco Sector Funds) January 8, 2016 American Century International Bond Funds January 5, 2016 American Century Mutual Funds, Inc. January 5, 2016 Aston Funds December 31, 2015 BlackRock Global Allocation Fund, Inc. January 4, 2016 Calamos Investment Trust December 22, 2015 DFA Investment Dimensions Group, Inc. January 8, 2016 Fidelity Advisor SeriesVIII December 28, 2015 Goldman Sachs Trust January 7, 2016 Legg Mason Partners Equity Trust December 23, 2015 Neuberger Berman Income Funds January 5, 2016 Prudential Jennison Natural Resources Fund, Inc. December 23, 2015 Two Roads Shared Trust January 11, 2016 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
